MEMORANDUM **
Maria Dolores Gonzalez Perez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision summarily affirming the immigration judge’s denial of petitioner’s mo*661tion to reopen the underlying denial of her application for cancellation of removal based on her failure to establish exceptional and extremely unusual hardship to her United States citizen daughter.
Petitioner contends that the BIA violated her due process rights by summarily affirming the IJ, and the IJ erred in concluding that she failed to establish the requisite hardship to her qualifying relative.
We lack jurisdiction to review the IJ’s discretionary determination that petitioner failed to establish exceptional and extremely unusual hardship. See MartinezRosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We also lack jurisdiction to review the IJ’s determination that the evidence that petitioner submitted with her motion to reopen would not alter its prior discretionary determination that petitioner failed to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006).
Although we retain jurisdiction to consider petitioner’s constitutional claim, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), we reject her challenge to the BIA’s streamlining procedures because that claim is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication. and is not precedent except as provided by 9 th Cir. R. 36-3.